DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/424,885 (05/29/19) filed on 11/16/21.
Allowable Subject Matter
Claims 1, 2, 4, 7, 11, 12, 13, 15, 17 and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (11/16/21), pgs. 8 - 12 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Furthermore, applicant’s claimed invention provides a “practical application” because it provides: (a) Improvements to the functioning of a computer, or to any other technology or technical field.  As para. [0003] of applicant’s remarks as filed 05/29/19 suggests, there are security flaws with existing authentication processes (e.g., Security weaknesses of static answer).  As applicant suggests on pg. 8 - 9 of the applicant’s remarks (11/16/21), even existing dynamic authentication (e.g., one-time-password) is vulnerable (e.g., man-in-the-middle attacks) because of the need to communicate with the user before the authentication is received from the user.  In contrast, in the claimed invention, the authentication challenge can be answered without susceptible communication with the user.  (b)  Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technical environment.  Although the claimed invention is from the perspective of the 
Please also refer to the prosecution history of the instant application. In
particular, applicant’s remarks (11/16/21), pgs. 13 - 14 which distinguish the claimed invention from the closest prior art references listed below.
Kenderov, US Pub. No. 2015/0106216;
Kohli, US Pub. No. 2017/0344729;
Eichner, US Pub. No. 2013/0103584;
McLachlan, US Pub. No. 2014/0189829; and
Van Heerden, US Pub. No. 2016/0012427
Additional close prior art of record includes Castro, WO 2014/078154.  Although Castro is similar to the instant application in some respects, there are clear patentable distinctions.  Castro discloses user authentication/ generating challenge questions based on user history data of users monitored in a social network or business network.  Castro, like the other references above however, does not disclose all the features 
required of the claimed invention such as, “selecting, by the at least one processor of the payment platform, based on at least one of a transaction amount of the current transaction, purchase goods associated with the current transaction, and a merchant category code associated with the current transaction, the authentication challenge out of a plurality of authentication challenges generated by the at least one processor of the payment platform”. 

With respect to the non patent literature reference listed below:
“Enhancing security and privacy in biometrics-based authentication systems,” by N.K. Ratha; J.H. Connell; R.M. Bolle.  Published In:  IBM Systems Journal.  Volume: 40, Issue: 3, 2001.  Accessed via IEEE Xplore.  Abstract only. (hereinafter Ratha)
	Ratha is relevant to the claimed invention because it discusses authentication and associated security considerations.  Ratha does not address all of the particular attributes of the claimed invention however, because Ratha is focused on a discussion of biometrics-based authentication instead of the knowledge based/ challenge-response based authentication claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697